Citation Nr: 0006995	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim may be granted.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, and from January 1975 to May 1977.  

In April 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
entitlement to service connection for PTSD.  Following 
pertinent notice to the veteran the same month, a Notice of 
Disagreement was not received within the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the RO.  

The appeal was docketed at the Board in 1998.

In light of the disposition reached by the Board in its 
decision hereinbelow, the veteran's claim for service 
connection for PTSD, in addition to being addressed in such 
decision, is also addressed in a remand appearing at the end 
of the decision.


FINDINGS OF FACT

1.  In April 1995, the RO denied service connection for PTSD.  
The veteran did not file a Notice of Disagreement within one 
year of notice of that decision.

2.  The additional evidence received since the April 1995 
rating denial of service connection for PTSD includes 
evidence which is not cumulative and, in addition, is so 
significant that it must be considered in order to decide the 
claim.



CONCLUSION OF LAW

Evidence received since the unappealed April 1995 rating 
denial of service connection for PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The April 1995 rating denial 
of service connection for PTSD is final, based upon the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the April 1995 decision 
is new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  In accordance with 38 C.F.R. § 3.156(a), "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for PTSD in April 1995, the RO 
observed that the veteran was not assessed as having PTSD.  
Evidence of record in April 1995 included the veteran's 
service medical records, which are negative for any 
assessment of PTSD.  Subsequent to service, a report 
pertaining to the veteran's presentation for VA outpatient 
treatment in February 1994 reflects that the veteran had 
"PTSD Symptoms".  A May 1994 statement from Thomas H. Byrnes, 
Jr., M.D., reflects the physician's view that the veteran had 
"significant elements of" PTSD.  Also of record in April 1995 
were several lay statements, including one from the veteran's 
parents, which were, collectively, to the effect that the 
veteran was psychiatrically disabled due to his stressful 
experiences in Vietnam.  Further included of record in April 
1995 were reports pertaining to the veteran's psychiatric 
examination by VA in January 1995, in the course of which 
PTSD was not diagnosed.  

Evidence added to the record since April 1995, in addition to 
duplicate xerox copies of items referred to in the preceding 
paragraph inclusive of the lay statement from the veteran's 
parents as well as the May 1994 statement from Dr. Byrnes, 
includes a report pertaining to the veteran's March-April 
1996 VA hospitalization, on which the diagnoses included 
PTSD.  Also of recent receipt is a report pertaining to the 
veteran's examination by VA in September 1997, on which the 
pertinent assessment is PTSD due to "alleged traumas" 
experienced in Vietnam.

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD, the Board has determined that some of 
the evidence added to the record since April 1995 is new and 
material.  To be sure, the above-cited recently received 
xerox copies comprise evidence which is duplicative of that 
which was in the RO's possession in April 1995.  These items, 
therefore, are not 'new'.  See 38 C.F.R. § 3.156.  At the 
same time, the Board cannot disregard that, in contrast to 
the absence of any documentation in the RO's possession in 
April 1995 reflecting a confirmed diagnosis of PTSD, the 
veteran has now submitted two items, each of VA origin, which 
reflect a clear diagnosis of PTSD.  As such, these items are 
new and material, i.e., they are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's related claim.  Therefore, since new and 
material evidence has been submitted, the veteran's claim for 
service connection for PTSD must be, and is, reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for PTSD 
is granted.


REMAND

In consideration of the Board's disposition above, reopening 
the veteran's claim for service connection for PTSD, such 
claim, which is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991) and in accordance with Manio v. 
Derwinski, 1 Vet. App. 140 (1991), must be adjudicated on a 
de novo basis.  

With respect to his claim for service connection for PTSD, 
the veteran asserts, as the stressors (based on the report 
pertaining to his March-April 1996 period of VA 
hospitalization and on the report of his September 1997 VA 
examination, respectively) upon which he predicates such 
claim, that (1) while stationed in Vietnam as a member of the 
27th Engineer Battalion, his unit was "ambushed" in the A 
Shau Valley and that he "was one of only four people in his" 
unit to survive the attack; and (2) that, during an episode 
of incoming enemy fire while he was in a convoy on a truck, 
his leg became lodged between two oil drums, rendering him 
unable to assist the people ahead of him in the convoy who 
had begun to get hit.

The Board notes that the record does not reflect that the 
veteran has been awarded any service decoration, such as the 
Purple Heart or Combat Infantryman Badge, which is consistent 
with active engagement in combat.  The Board acknowledges the 
veteran's above-enumerated assertions relative to claimed 
stressful experiences in service in Vietnam (to which he 
attributes his diagnosed PTSD).  However, in the absence of 
any evidence (as opposed to his mere assertions) that the 
above-enumerated stressful events did in fact transpire, it 
becomes incumbent on him to provide "credible supporting 
evidence" from any source (such as a statement from a former 
service comrade) demonstrating that at least one of his 
claimed stressors (the Board observes that no stressor 
claimed by the veteran has, as of yet, been verified by the 
U.S. Armed Services Center for Research of Unit Records) in 
fact occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997). 
Further development bearing on the foregoing is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
provide, relative to the two above-
addressed enumerated stressors (i.e., the 
ambush in the A Shau Valley and the 
convoy incoming fire episode) as well as 
any additional stressor(s) he may elect 
to allege in support of his claim for 
service connection for PTSD, a statement 
describing in detail each stressor, 
including specific information concerning 
the related circumstances, such as the 
approximate date(s) and location(s) of 
the stressful event(s), as well as his 
unit assignment at the time of each 
claimed stressor.  As to all stressors 
claimed by the veteran, the RO should 
further inform the veteran of his 
obligation to submit 'credible supporting 
evidence,' such as a statement from a 
former service comrade, demonstrating 
that such stressor(s) actually occurred.

2.  The RO should provide a copy of the 
veteran's response (if any) to the 
preceding directive to the U. S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia  22150, and request it to verify 
the stressors claimed by the veteran.

3.  If the above-addressed development 
does not result in verification of any 
stressor alleged by the veteran, then the 
RO, in such event, need not undertake any 
additional action.  In the event that the 
above-addressed development results in 
confirmation of either of the two above-
enumerated stressors claimed by the 
veteran to which he made reference, 
respectively, when hospitalized by VA in 
March-April 1996 and when examined by VA 
in September 1997, the RO need not have 
the veteran undergo reexamination by a VA 
psychiatrist.  However, if the above-
addressed development results in 
confirmation of a stressor to which the 
veteran did not make reference when 
hospitalized by VA in March-April 1996 or 
when examined by VA in September 1997, 
the RO should, in such event, then 
schedule the veteran to be examined by a 
VA psychiatrist for the purpose of 
determining whether such stressor(s) 
alone is sufficient to account for a 
diagnosis of any ascertained PTSD.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
veteran's reopened claim for service 
connection for PTSD.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

